Citation Nr: 0023105	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-29 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which assigned a 10 percent rating 
for the veteran's PTSD.  This appeal is also from an April 
1999 rating decision which denied service connection for a 
right knee disorder.


REMAND

In July 2000, the veteran had a video conference hearing, in 
which he presented testimony from the RO, and the undersigned 
Member of the Board heard his testimony from the Board's 
offices in Washington, D.C.  The veteran reported that the 
Social Security Administration (SSA) had awarded him 
disability benefits.  The claims file contains a copy of a 
July 2000 letter from SSA announcing the award of benefits.  
The medical records underlying such award must be obtained.  
The Board also notes that the most recent VA psychiatric 
examination of the veteran for compensation purposes was in 
October 1997, and that recent treatment notes showing 
treatment for PTSD suggest that the severity of the disorder 
may have changed since then.  Accordingly, an updated VA 
psychiatric examination is indicated.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the United 
States Social Security Administration 
(SSA) copies of SSA's decision to award 
the veteran disability benefits and the 
evidence that SSA considered in reaching 
the decision.

2.  The RO should also obtain the 
clinical records of any further 
psychiatric treatment the veteran has 
received since December 1999, then 
schedule him for a VA psychiatric 
examination, to determine the current 
severity of his PTSD.  The examiner 
should be asked to note the extent to 
which the veteran's PTSD impairs his 
occupational and social functioning, and 
to assign a Global Assessment of 
Functioning (GAF) score (explaining the 
significance of the score).

After the completion of the foregoing development, the RO 
should review the case.  If either issue remains denied, the 
veteran and his representative should be furnished an 
appropriate supplemental statement of the case and given the 
opportunity to respond.  The case should then be returned to 
the Board for appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


